IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-09-00371-CV
 
In re
Toyota Motor Corporation and 
Toyota
Motor Sales, U.S.A., Inc.
 
 

Original Proceeding
 

MEMORANDUM  Opinion

 
            Toyota Motor Corporation and Toyota Motor Sales, U.S.A., Inc. seek by mandamus to vacate the trial court’s order of October 27, 2009 wherein it ordered Toyota to “preserve any and all documents, records,
data, electronically stored information, and evidence relevant to Pennie Fay
Green’s case, her Motion For Sanctions, and her Motion For Contempt.”
            Toyota argues in its Petition for Writ
of Mandamus that the trial court abused its discretion in issuing the October 27, 2009 order, which it claims is an order in furtherance of sanctions, because
the court’s plenary jurisdiction had long since expired.  In Green’s response
to the Petition, she primarily argues that the trial court may proceed to
investigate and punish by contempt a violation of a discovery order in a
proceeding over which the trial court lost jurisdiction because its plenary power
has expired.  But in Green’s motions filed in the trial court proceeding, it is
clear that she seeks discovery sanctions payable to her for the perceived
violation of the discovery order in addition to simply informing the court of
the possibility of contemptuous conduct on the part of Toyota.  
            It is not possible to tell, at this
juncture, if the order rendered by the trial court is for the trial court to
proceed with its investigation of whether Toyota’s alleged failure to comply
with a discovery order justifies a determination of, and punishment for,
contempt or whether the trial court is proceeding to consider Green’s request
for sanctions payable to Green.  Accordingly, we deny the Petition for Writ of
Mandamus without prejudice.  By denial of the petition based on the record
before us, we express no opinion on the trial court’s jurisdiction to render a
sanction order against Toyota payable to Green.   
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Petition
denied
Opinion
delivered and filed January 20, 2010
[OT06]